Opinion issued October 25, 2007


 
 

                                                          

 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-07-00828-CR
          01-07-00829-CR
____________

PAUL ANTHONY GRAY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court 
Harris County, Texas
Trial Court Cause Nos. 1123911 and 1123912



 
MEMORANDUM  OPINION
          Appellant, Paul Anthony Gray, pleaded guilty to two separate felony offenses
of aggravated assault and, in accordance with his plea bargain agreements with the
State, the trial court sentenced appellant to confinement for three years in each case. 
 Appellant filed timely pro se notices of appeal.   
          In a plea-bargained case in which the punishment assessed does not exceed the
plea agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d 645, 648-49 (Tex.
Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001).          Because the trial court assessed punishment in these cases that did not exceed
the plea agreements, and because appellant did not get permission to appeal or file
pre-trial motions that were ruled upon before trial, we dismiss the appeals in cause
numbers 1123911 and 1123912 for lack of jurisdiction. 
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.